Citation Nr: 0915492	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-29 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1978 to February 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
a back condition, claimed as lower back and upper back 
disabilities. 

In January 2009 a hearing was held by the undersigned 
Veterans Law Judge and the transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a back disability.  

The Veteran's testified before the Board that he was on board 
the USS Nitro in June 1981 when there was a fire.  In 
response to the fire, the Veteran was going down a ladder 
when there was an explosion which knocked him over, causing 
him to fall down the ladder and injure his back.  The Veteran 
testified that he has experienced back symptoms from this 
accident to the present. 

The Veteran's testimony is found to be credible and is 
consistent with the ship's history of service.  See 
Washington v. Nicholson, 19 Vet App 362 (2005), citing Layno 
v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness' personal knowledge).  Internet research and 
newspaper articles further corroborate the Veteran's 
testimony of a fire on board the ship in June 1981.  

Current medical evidence shows that the Veteran is diagnosed 
with degenerative disc disease with chronic pain and 
herniations at T3/4, T6/7, C7/8 and T9/10. 

At his hearing, the Veteran also discussed various sources of 
medical evidence, many of which were not yet contacted by the 
RO.  The Veteran first stated that he obtained treatment for 
his back from a private chiropractor in Clifton, New Jersey, 
from about 1982-1985.  Hearing transcript (T.), 11, 21.  He 
then obtained treatment through his health maintenance 
organization, Humana, from 1985-1992.  T. 12-13.  He also 
stated that although the RO associated records from the Miami 
VA Medical Center beginning in 2006, he actually had gone 
there for some years before that.  T. 14, 24.  Finally, the 
Veteran stated that he was awarded disability benefits by the 
Social Security Administration about one year before on the 
basis, in part, of a back disability.  T. 17.   The claim 
must therefore be remanded for additional development, 
including a VA examination to determine the nature, extent 
and etiology of the Veteran's current back disability.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the 
decision of the Social Security 
Administration (SSA) to award disability 
benefits to the Veteran and the records 
upon which the SSA based its decision.  
Efforts to obtain these records should 
only end if they do not exist or further 
efforts to obtain them would be futile. 
38 C.F.R. § 3.159(c)(2).  If the records 
are unavailable, the claims file must be 
properly documented as to the 
unavailability of these records.  

2.  Requests should be made for private 
medical records from all medical 
facilities for which the Veteran submits 
a signed release form, to include the 
private chiropractor from Clifton, New 
Jersey and the Humana Health Maintenance 
Organization.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file. If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.  
Take all necessary follow-up actions, as 
indicated. Document negative responses 
and inform the Veteran so that he may 
attempt to procure any missing records on 
his own.

3.  Contact the Miami VA Medical Center 
and obtain all pertinent treatment 
records prior to July 2006 and after 
December 2006.  

4.  Schedule the Veteran for an 
examination with an appropriate medical 
professional to determine the nature, 
extent, and etiology of any current back 
disability.  All indicated tests and 
studies should be performed.  The claims 
folder must be provided to the examiner 
in conjunction with the examination.

The examiner should state whether it is 
at least as likely as not that any 
diagnosed back condition is the result of 
active service.  All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for service connection 
for a back disability with application of 
all appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the Veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2008). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



